Title: Dolley Madison to an Unidentified Correspondent, 3 June 1810
From: Madison, Dolley Payne Todd
To: 


3d. June—10.
I am about to take a liberty my good friend, which must remain a secret. It is to invite you to visit Washington immediately. I have deliberated for the last Two weeks, on the propriety of my doing this and on finding that you are not likely to be made acquainted with the necessity for your aid, I determine to act consistant with that regard & friendship I feel for you & which I know you deserve.
Come then, as soon as possible to my Husband who will not call, tho he wishes for you, every day.
D. P. Madison
